Citation Nr: 0335521	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-20 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from November 1985 
to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disorder had not been received.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  By an April 1999 rating action, the VA Regional Office in 
Chicago, Illinois continued a previous denial of service 
connection for a psychiatric disorder.  Following receipt of 
notification of the decision and his procedural and appellate 
rights, the veteran failed to initiate an appeal of the 
denial within the subsequent one-year period.  

3.  The evidence received since the April 1999 continued 
denial of service connection for a psychiatric disorder bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a psychiatric disorder.  




CONCLUSIONS OF LAW

1.  The April 1999 continued denial of service connection for 
a psychiatric disorder is final.  38 U.S.C.A. § 7105(a), (c), 
(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(1998).  

2.  The evidence received since the April 1999 continued 
denial of service connection for a psychiatric disorder is 
new and material, and the claim for service connection for a 
psychiatric disorder reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
a January 2002 letter as well as the statement of the case 
furnished in December 2002, the RO informed the veteran of 
the specific provisions of the VCAA, the criteria used to 
adjudicate his petition to reopen his previously denied claim 
for service connection for a psychiatric disorder, the type 
of evidence needed to substantiate this issue, as well as the 
specific information necessary from him.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this regard, the Board acknowledges that the RO has not 
notified the veteran of the proper time period within which 
to submit requested evidence (one year).  Significantly, 
however, in view of the fact that this decision is granting 
the veteran's petition to reopen his previously denied claim 
for service connection for a psychiatric, which is a complete 
grant of the benefits sought in the appeal of this particular 
issue, the Board concludes that a remand to cure this 
procedural defect (by informing him in relevant part that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice) is not 
necessary.  

Factual Background

Initially, by a November 1996 decision, the Board denied 
service connection for a psychiatric disability characterized 
as a personality disorder.  Evidence available at that time 
included the veteran's contentions that he incurred a 
psychiatric disorder during his active military duty.  

Additionally, service medical records reflect treatment for 
childish behavior in April 1986.  The veteran had cut open a 
chemical illuminator "to see what it tasted like."  
Approximately one month later in May 1986, the veteran was 
hospitalized for psychiatric treatment following two 
unsuccessful suicide attempts.  An initial evaluation 
resulted in an assessment of an unstable personality trait.  
Monitoring of the veteran's condition on the following day 
provided an assessment of depression with a high potential 
for another suicide attempt.  Further psychiatric evaluation 
completed during this hospitalization several days later in 
June 1986 included the examiner's impression of a histrionic 
and passive-aggressive personality disorder.  The veteran's 
hospitalization discharge diagnosis in June 1986 was 
characterized as a severe mixed-type personality disorder 
with narcissistic, histrionic, and passive-aggressive 
features.  

At the separation examination conducted several weeks later 
in June 1986, the veteran reported that he had previously 
experienced, or was experiencing at that time, depression or 
excessive worry, as well as nervous trouble of any sort.  
This evaluation demonstrated that the veteran's psychiatric 
system was abnormal.  The examiner diagnosed a personality 
disorder.  According to the DD Form 214, Certificate Of 
Release Or Discharge From Active Duty, the reason for the 
veteran's separation from military service was a mental 
condition defined as a personality disorder.  

Based on these pertinent service medical records, the Board, 
in November 1996, denied service connection for a psychiatric 
disability defined as a personality disorder.  After 
reviewing the relevant evidence, the Board concluded that the 
veteran's only psychiatric diagnosis was a personality 
disorder.  Citing 38 C.F.R. § 3.303(c), the Board explained 
that personality disorders are not diseases for VA 
compensation purposes.  

Thereafter, in January 1998, the veteran filed a petition to 
reopen his claim for service connection for a psychiatric 
disorder.  At that time, the veteran asserted that he 
incurred a psychiatric disability during his active military 
duty.  Additional private post-service medical reports 
received at the Regional Office in Chicago, Illinois since 
the Board's November 1996 denial reflected an initial 
diagnosis of a personality disorder not otherwise specified 
with borderline traits on Axis II (but no Axis I diagnosis) 
in August 1997.  Following a psychiatric evaluation at that 
time, the examiner diagnosed a depressive disorder not 
otherwise specified on Axis I as well as a personality 
disorder not otherwise specified on Axis II.  In addition, 
the examiner recommended ruling out major depression, 
dysthymia, an adjustment disorder, and post-traumatic stress 
disorder.  

A private medical report subsequently dated in July 1998 
included the diagnosis of a personality disorder 
characterized as a passive-aggressive.  In this document, the 
examiner noted that the onset of the veteran's 
passive-aggressive personality disorder was July 1997.  

By an April 1999 rating action, the Regional Office in 
Chicago, Illinois considered these additional private medical 
records.  The Chicago Regional Office concluded that this 
evidence showed that the veteran had a personality disorder 
rather than a psychiatric disability.  As the additional 
medical evidence did not reflect the presence of a 
psychiatric disorder associated with the veteran's active 
military duty, the Chicago Regional Office confirmed the 
previous denial of service connection for a psychiatric 
disability.  

Thereafter, in August 2001, the veteran submitted his current 
petition to reopen his previously denied claim for service 
connection for a psychiatric disorder.  During the present 
appeal, the veteran has continued to assert that he has a 
psychiatric disability associated with his active military 
duty.  

According to relevant private medical records received during 
the current appeal, in April 1994, the veteran underwent a 
private psychological examination.  Following the evaluation, 
which included an interview with the veteran as well as a 
review of test results, the examiner concluded that the 
veteran had no Axis I diagnosis and recommended ruling out an 
Axis II diagnostic impression of a passive-aggressive 
personality disorder.  

Subsequently, in May 1997, the veteran was hospitalized at a 
private medical facility after he "took a bunch of pills."  
The hospital records noted the veteran's history of a 
personality disorder and continuous alcohol abuse.  Following 
a psychiatric evaluation, the examiner diagnosed an impulse 
control disorder on Axis I, recommended ruling out an 
adjustment disorder with depression on Axis I, concluded that 
a finding of a personality disorder not otherwise specified 
on Axis II was appropriate, and also suggested ruling out a 
borderline personality disorder on Axis II.  

Analysis

As previously noted, in November 1996, the Board initially 
denied the issue of entitlement to service connection for a 
psychiatric disorder defined as a personality disorder.  
After reviewing the relevant evidence, the Board concluded 
that the veteran's only psychiatric diagnosis was a 
personality disorder.  Citing 38 C.F.R. § 3.303(c), the Board 
explained that personality disorders are not diseases for VA 
compensation purposes.  The Board's decision is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).  

Thereafter, in April 1999, the Regional Office in Chicago, 
Illinois continued to deny the claim of entitlement to 
service connection for a psychiatric disability.  
Specifically, the Chicago, Illinois Regional Office held that 
the additional evidence received since the Board's initial 
denial of service connection for a psychiatric disorder in 
November 1996 continued to show that the veteran had a 
personality disorder rather than a psychiatric disability.  
As the additional medical evidence did not reflect the 
presence of a psychiatric disorder associated with the 
veteran's active military duty, the Chicago Regional Office 
confirmed the previous denial of service connection for a 
psychiatric disability.  

Several days later in April 1999, the Chicago Regional Office 
notified the veteran of the continued denial of his claim.  
The veteran did not initiate an appeal of this denial.  
Consequently, the April 1999 continued denial of service 
connection for a psychiatric disorder became final.  
38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (1998).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the Chicago 
Regional Office, in April 1999, continued to deny the 
veteran's claim for service connection for a psychiatric 
disability because the evidence of record simply reflected a 
post-service diagnosis of a personality disorder rather than 
a psychiatric disability associated with his active military 
duty.  Significantly, however, the additional evidence 
received since the Chicago Regional Office's prior final 
denial in April 1999 includes copies of medical records that 
reflect a diagnosis of a psychiatric disorder.  

In particular, a psychiatric evaluation completed during a 
May 1997 private hospitalization following a suicide attempt 
resulted in a diagnosis of an impulse control disorder on 
Axis I, a recommendation to rule out an adjustment disorder 
with depression on Axis I, a conclusion that a finding of a 
personality disorder not otherwise specified on Axis II was 
appropriate, and also a suggestion to rule out a borderline 
personality disorder on Axis II.  As this document denotes 
objective evidence of current psychiatric pathology 
(including an Axis I diagnosis of an impulse control disorder 
and also a recommendation to rule out additional Axis I 
diagnoses of an adjustment disorder with depression following 
in-service episodes of psychiatric treatment, the Board finds 
that the report of the private psychiatric evaluation 
completed in May 1997 is clearly probative of the central 
issue in the veteran's case for service connection for a 
psychiatric disability.  Significantly, this statement bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
decide fairly the merits of the claim for service connection 
for a psychiatric disorder.  See, 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final continued denial of service 
connection for a psychiatric disability in April 1999 is new 
and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for a psychiatric disorder.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder, the appeal is granted to this 
extent only.  


REMAND

As the Board has previously discussed in this decision, 
during the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the VCAA, the criteria used to 
adjudicate the appealed claim(s), the type of evidence needed 
to substantiate the issue(s), as well as the specific type of 
information necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

Specifically, a complete and thorough review of the claims 
folder in the present case indicates that, with regard to the 
de novo issue of entitlement to service connection for 
psychiatric disability, the RO has not informed the veteran 
of the proper time period within which to submit requested 
evidence (one year).  Therefore, because this case is being 
remanded for additional development, the RO must take this 
opportunity to cure this procedural defect.  

In this regard, in a VA Form 21-4142, Authorization And 
Consent To Release Information To The Department Of Veterans 
Affairs (VA), which the veteran submitted in August 2001, he 
noted that he began receiving Social Security Insurance 
benefits in December 1997.  A complete and thorough review of 
the veteran's claims folder indicates that the decision 
granting these benefits, as well as the medical records used 
in support of the award, have not been obtained and 
associated with his file.  On remand, therefore, the RO 
should attempt to procure any such available records.  

Further, the Board acknowledges that the veteran has not been 
accorded a relevant VA examination.  In view of the 
in-service episodes of psychiatric treatment as well as the 
post-service diagnosis of an impulse control disorder, the 
Board is of the opinion that, on remand, the veteran should 
be accorded a VA psychiatric examination to determine the 
nature, extent, and etiology of any diagnosed psychiatric 
disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  The RO should ask the appellant to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who rendered psychiatric 
treatment to him since his separation 
from service in July 1986.  After 
furnishing the veteran the appropriate 
release forms, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.

3.  In addition, the RO should obtain a 
copy of the December 1997 decision 
granting the veteran Social Security 
benefits, as well as copies of the 
medical records used in support of the 
award.  All available records should be 
associated with the veteran's claims 
folder.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a 
psychiatrist to determine the nature, 
extent, and etiology of any psychiatric 
disorder that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
evaluation report.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any psychiatric 
disability that he may have.  In 
particular, the examiner should 
specifically state whether a diagnosis of 
a psychiatric disability is appropriate.  
If so, the examiner should then express 
an opinion as to whether it is at least 
as likely as not that any such diagnosed 
psychiatric disability, which is found on 
examination, is related to, or caused by, 
the veteran's active military service, 
including the in-service episodes of 
psychiatric treatment.  

5.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a psychiatric disability.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in December 2002.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



